
	
		I
		111th CONGRESS
		1st Session
		H. R. 1738
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Roybal-Allard
			 (for herself and Mrs. Napolitano)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the city of Downey, California, regional wastewater treatment and reclamation
		  facility projects.
	
	
		1.Short titleThis Act may be cited as the
			 Downey Regional Water Reclamation and
			 Groundwater Augmentation Project of 2009.
		2.Project
			 authorization
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding after the last section the following:
				
					16__.City of Downey
				regional water reclamation and groundwater augmentation project,
				California
						(a)AuthorizationThe Secretary, in cooperation with the city
				of Downey, California, may participate in the design, planning, and
				construction of permanent facilities needed to establish recycled water
				distribution and wastewater treatment and reclamation facilities that will be
				used to treat wastewater and provide recycled water in the cities of Downey
				Cerritos, Norwalk, Pico Rivera, South Gate, and Lakewood, California.
						(b)Cost-SharingThe
				Federal share of the cost of the project described in subsection (a) shall not
				exceed 25 percent of the total cost of the project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for the operation and maintenance
				of the project described in subsection (a).
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
						(e)Sunset of
				AuthorityThis section shall have no effect after the date that
				is 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is amended by adding after the last item the following:
				
					
						Sec. 16__. City of Downey regional water
				reclamation and groundwater augmentation project, California.
				
					
					.
			
